Citation Nr: 0842248	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 
2002, for the grant of service connection for a left foot 
disability manifested by degenerative joint disease, claimed 
as due to a service-connected low back disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left foot disability manifested by degenerative joint 
disease.

3.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to July 1992.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified before the undersigned 
Veterans Law Judge in September 2008.  A transcript of the 
hearing is of record.  

For clarification purposes, the Board notes that the veteran 
filed a claim for service connection for residual scarring, 
related to the removal of a Morton's neuroma on his left 
foot, which was granted in a July 1997 rating decision.  The 
issue of residual scarring is not on appeal at this time.  
Rather, he filed a separate claim for a left foot disability, 
which was ultimately granted as degenerative joint disease in 
a September 2006 rating decision.  He timely challenged the 
effective date, which is now on appeal.  

Next, as to the claim for an increased rating for 
degenerative joint disease of the left foot, the RO initially 
granted a noncompensable evaluation in the September 2006 
rating decision.  The veteran indicated that he would be 
satisfied with a 10 percent rating, which was ultimately 
assigned in a November 2007 rating decision.  He was informed 
that this was a full grant of the benefit and did not agree.  
However, a supplemental statement of the case was issued on 
this claim in September 2008 and he offered testimony on the 
issue that same month.  Therefore, the Board finds that this 
issue is, in fact, still in appellate status and will be 
discussed below.

As a final procedural matter, it appears that the veteran may 
additionally be raising entitlement to a waiver for 
overpayment and an audit and pre-determination hearing with 
respect to this issue in a May 2008 statement.  However, this 
issue has not been adjudicated by the RO and is referred for 
further consideration.


FINDINGS OF FACT

1.  The veteran filed a formal claim for service connection 
for a left foot disability (other than residual scarring) on 
February 4, 2002, more than one year after his separation 
from active service.

2.  Service connection for a left foot disability, ultimately 
determined to be degenerative joint disease, was subsequently 
granted in a September 2006 rating decision, and made 
effective to February 4, 2002.

3.  Correspondence from the veteran received on October 17, 
2000, can be construed as an informal application to file a 
claim for service connection for a left foot disability.

4.  Throughout the rating period on appeal, the veteran's 
left foot disability was manifested by subjective complaints 
of pain and swelling; objective findings include callouses, 
pain on manipulation and use, and moderately severe pes 
planus.  

5.  Marked pronation, extreme tenderness of the plantar 
surface, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation of the left foot have not been 
shown.

6.  Throughout the rating period on appeal, the veteran's 
major depressive disorder was manifested by no more than 
reduced reliability and productivity with "difficulty" in 
establishing and maintaining effective work and social 
relationships.




CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 17, 
2000, and no earlier, for the award of service connection for 
a left foot disability manifested by degenerative joint 
disease have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.400 (2008).

2.  The criteria for a 20 percent rating, but no more, for a 
left foot disability manifested by degenerative joint disease 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
(DC) 5276 (2008).

3.  The criteria for a rating in excess of 50 percent for a 
major depressive disorder have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.130, DC 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p). An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." It must "identify the benefit sought." 38 
C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits. Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992). If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date. Id. 
at 200.

The Board finds that the October 17, 2000, substantive appeal 
with respect to the veteran's service-connected residual 
scarring, related to the removal of a Morton's neuroma on his 
left foot, constituted an informal claim for a left foot 
disability (other than residual scarring).  Specifically, he 
reported diminished sensation in his toes, muscle spasms, 
swelling, and crow's feet.  He stressed that "a scar can't 
be the reason that they say no [to a higher rating]."  He 
related that a doctor told him that radiculopathy from his 
back condition (which was already service-connected) was 
unrelated to the scar.  

The veteran's October 2000 statements, when put together, 
indicate an intent to apply for service connection for a left 
foot disability related to his back, which was separate and 
distinct from residual scarring. The Board finds that October 
17, 2000, is the date of claim for purposes of determining an 
effective date. 

Next, the Board will consider whether a date prior to October 
17, 2000, is warranted for the grant of service-connection.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b) (emphasis added).

Here, the veteran argues that the effective date should be 
the date when VA treatment records first reflected 
degenerative changes in his left foot. While the Board 
acknowledges that X-ray evidence showing these degenerative 
changes were constructively in the possession of VA as far 
back as 1997, treatment records can be used to establish an 
earlier effective dated only in claims for an increased 
rating for a condition already service connected. See 
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); and Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  

In other words, although degenerative joint disease of the 
left foot was shown, there was no indication from the veteran 
of an intent to file a claim for benefits related to that 
finding.  As such, those records cannot serve as an original 
claim for compensation for service connection for a left foot 
disability manifested by degenerative joint disease. See 
MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); 
see also Lalonde, 12 Vet. App. at 382 (because appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records could not be construed as 
informal claim).

Moreover, as noted above, under 38 C.F.R. § 3.400(b), the 
effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  Thus, in this case, the later date, is 
the date the claim for service connection was raised (October 
2000).   It is significant that while the disability in this 
case may have existed prior to the date the veteran raised 
his claim, a claim must be filed in order for any type of 
benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

In sum, given that an informal claim was filed on October 17, 
2000, and giving the veteran the benefit of the doubt, the 
Board finds that an effective date of October 17, 2000, for 
the award of service connection for a left foot disability 
manifested by degenerative joint disease, is proper. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his disabilities.  
As such, the claims require consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Left Foot Disability Manifested by Degenerative Joint Disease

The veteran contends, in essence, that his left foot 
disability is worse than currently evaluated.  At a hearing 
before the Board, he reported that his job as a truck driver 
and using the clutch put a lot of pressure on his foot and 
caused him pain.  He also reflected that his foot swelled and 
that it felt like a rock in his shoe all the time.

The RO has rated the veteran's left foot disability under DC 
5010 (arthritis).  The Board will also consider, by analogy, 
DC 5276 (flatfoot).  In order to warrant a higher rating, the 
evidence must show the following:

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasionally 
incapacitating exacerbations (20 percent);
*	severe pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, and characteristic callosities (20 percent).  

After a review of the evidence, the Board finds that a 20 
percent rating, but no higher is warranted.  Of note, in the 
most recent VA examination, the veteran complained of daily 
foot pain, use of inserts without any benefit, curtailing of 
physical activity, and muscle spasms.  He could stand for a 
maximum of one-half hour, could walk less than 1/4 mile and 
used a cane.

Physical examination revealed calluses of the plantar aspect 
of the foot and diffusely on the sole of the left foot, 
moderately severe pes planus, pain on motion of the third and 
fourth toes, tenderness on the ball, anterior arch, and 
plantar metatarsal of the left foot.  He avoided all weight-
bearing on the anterior aspect of the left foot and was 
poorly able to stand on tiptoes or on one foot.

In a December 2005 VA examination, the veteran reported 
constant severe moderate 6/10 pain without weakness or 
fatigability.  He related that he could not stand more than 
10 minutes or walk more than a few yards without a flare-up 
of pain.  He reported that he had difficulty with the clutch 
at his job as a truck driver.  Physical examination revealed 
no corns or swelling, but he had a midline dorsal callus 
beneath the third toes, and tenderness throughout the dorsum 
of the foot.  The examiner diagnosed degenerative joint 
disease but found no basis for a diagnosis of pes planus.

Outpatient treatment records reflect primarily treatment and 
complaints regarding the Morton's neuroma.  An April 2000 X-
ray showed pes planus; however, the issue of whether pes 
planus was shown or not was somewhat inconsistent in the 
record.  

Nonetheless, given the evidence as outlined above, and in 
light of the veteran's on-going complaints, the Board finds 
that a 20 percent rating is warranted for the entire time on 
appeal.  Taken together, the complaints of pain and swelling 
and objective findings of current callouses and pain on 
manipulation warrants a higher rating.

Next, the Board will consider whether a rating in excess of 
20 percent is warranted.  After a review, the evidence of 
record does not show marked pronation or marked inward 
displacement.  In the 2005 VA examination there was no 
abnormal weight bearing and his gait was normal.  In the 2007 
VA examination, the Achilles tendon was noted to be normally 
aligned and nontender.  

Further, while he has objectively reported pain, no examining 
or treating physician has characterized "extreme" 
tenderness of the plantar surfaces.  In the 2005 VA 
examination, tenderness was noted of the dorsum of the foot.  
The 2007 examiner noted "marked" tenderness but it was 
reported of the scar sites (already separately service-
connected).  In addition, while he has reported spasm, it has 
never been confirmed by objective medical findings.  The 2005 
VA examiner reported no palpable pain of the Achilles and, as 
noted above, the 2007 VA examination related that the 
Achilles tendon was normally aligned.  Therefore, a higher 
rating based on severe spasm of the tendo achillis on 
manipulation is not warranted.  

Considering the veteran's on-going report of pain, and in 
light of the physical findings outlined above, the Board 
finds that a 20 percent rating, but no more, is warranted for 
the entire time on appeal.    

Major Depressive Disorder

Throughout the rating period on appeal the veteran is 
assigned a 50 percent evaluation for his psychiatric 
disability pursuant to DC 9434.  In order to be assigned the 
next-higher 70 percent rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board has reviewed the evidence of record and finds that 
the evidence does not support a higher rating.  First, 
suicidal ideation is not documented.  VA outpatient treatment 
records from September 2004, November 2004, May 2005, and 
August 2005, all documented no suicidal ideation.  Further, 
at both the veteran's December 2004 and November 2006 VA 
examinations, no suicidal ideation was noted. Therefore, the 
weight of evidence does not support a finding of suicidal 
ideation.

Next, the evidence of record additionally does not note that 
the veteran experiences obsessional rituals.  Further, the 
evidence does not show that his speech has been 
intermittently illogic, obscure, or irrelevant.  For example 
an August 2004 VA outpatient treatment record noted that he 
communicated well.  An August 2005 VA outpatient treatment 
record indicated that he had normal speech. Further, both the 
December 2004 and November 2006 VA examination reports noted 
clear and coherent speech.  The November 2006 VA examination 
report further noted that his speech was goal-directed.  

Additionally, the veteran's thought processes were deemed 
linear in both May 2005 and August 2005 VA outpatient 
treatment records. No thought or perceptual disturbances were 
noted in both the December 2004 and November 2006 VA 
examination reports. Therefore, the evidence does not support 
a 70 percent rating.

Next, the objective evidence of record also fails to 
demonstrate near-continuous panic attacks or depression 
affecting his ability to function independently, 
appropriately and effectively. Although the veteran reported 
at various times that he experienced panic attacks most 
evenings (August 2004 VA outpatient treatment visit, May 2005 
VA outpatient treatment visit), and when he drove his truck 
for work (BVA Hearing testimony, September 2008), the weight 
of the evidence does not support a determination that they 
affect his ability to function independently.  

Further, even though the evidence of record additionally 
discussed his problems relating to others, social isolation, 
and irritability, he does not appear to have impaired impulse 
control consisting of unprovoked irritability with periods of 
violence.  For example, VA outpatient treatment records from 
September 2004, May 2005, August 2005, and the November 2006 
VA examination report noted that his insight and judgment 
appeared "unimpaired," "good," or "normal." 

Moreover, although the November 2006 VA examination report 
noted that the veteran reported becoming irritated and 
verbally aggressive, and also indicated that he had gotten 
into a confrontation with his previous supervisor, the 
examiner noted that he was currently experiencing only a 
"mild to moderate level of impairment in social and 
occupational functioning."  

The evidence of record also does not demonstrate any spatial 
disorientation. Rather, various VA outpatient treatment 
records and the December 2004 and November 2006 VA 
examination reports, consistently noted that his orientation 
was within normal limits. Additionally, the evidence of 
record does not indicate that he neglected his personal 
appearance or hygiene.  Given that he has never been 
disoriented, this criteria for a higher rating has not been 
shown.

Next, the evidence of record reveals that the veteran clearly 
has difficulty in maintaining effective relationships. For 
example, the November 2006 VA examination report noted that 
he liked to be isolated and withdrawn. Further, he testified 
at his September 2008 BVA hearing that he was having problems 
relating and interacting with his wife and that he did not 
have any friends.  

He additionally testified that he had gotten into an 
altercation with a co-worker at his previous job and had been 
fired. The veteran discussed how he was currently driving a 
cement mixing truck as part of his employment. He also 
indicated that he went with his wife to talk to their 
preacher a lot to work on their marital issues and he further 
described how they were members of a church.  

The BVA acknowledges the veteran's contentions of having 
difficulty maintaining effective relationships and difficulty 
adapting to stressful circumstances at work. However, as 
discussed above, he is able to drive a truck for work, is a 
member of a church, and is able to seek advice from a third 
party to work on his marriage with this wife. These findings 
are consistent with a 50 percent rating ("difficulty" in 
establishing and maintaining effective relationships) but not 
a 70 percent rating (an "inability" to establish and 
maintain effective relationships).  

In concluding that a disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the veteran's Global Assessment of Functioning (GAF) scores 
assigned in his various VA outpatient treatment records and 
at his December 2004 and November 2006 VA examinations. GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the VA outpatient treatment records indicate GAF scores 
of 65 (November 2004, May 2005, August 2005). The December 
2004 VA examination revealed a GAF score of 55, while the 
November 2006 VA examination revealed a GAF score of 50.  
Therefore, the GAF scores referable to the veteran's major 
depressive disorder range essentially from 50 to 65.

In this regard, GAF, scores ranging from 41-50 reflect more 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). While scores ranging 
from 61-70, reflect some mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Despite the seriousness of the symptoms associated with the 
low GAF score of 50, a higher rating is not justified on this 
basis because the objective evidence does not actually 
demonstrate symptoms commensurate with the lower GAF score.  
Indeed, the competent evidence does not show suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting. Moreover, while the veteran indicated he had 
lost his job due to his psychiatric condition, the evidence 
indicates that he was able to find another job and is 
currently maintaining employment. 

Further, although he testified at his September 2008 BVA 
hearing that he had no friends, he later testified that he 
was a member of a church and went to seek marital advice with 
his wife, from their preacher. Thus, the lower GAF score is 
not reflective as to the veteran's actual disability picture 
as described in the medical records.

With respect to both claims for increased ratings the Board 
has considered the statements from the veteran that his 
disabilities are more severe than currently rated.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the veteran's assessment 
of the severity of his disabilities.

Next, the evidence of record does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  First, the 
record does not show that he has ever been hospitalized for 
either his left foot disability or a major depressive 
disorder.

Next, while the Board acknowledges that the veteran alleges 
to have been fired from his previous job as a result of an 
argument with his supervisor and that he has problems driving 
because of his left foot, he is currently working at a new 
place of employment, further this occupational impairment has 
already been anticipated by the schedular criteria.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim challenging the effective 
date assigned following the grant of service connection, in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the veteran's increased rating claims, they 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records and in December 2004, and November 2006 he 
was afforded VA examinations. Additionally, he was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge in 
September 2008. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An effective date of October 17, 2000, and no earlier, is 
granted for the grant of service connection for a left foot 
disability manifested by degenerative joint disease. 

A 20 percent rating for a left foot disability manifested by 
degenerative joint disease is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for a major depressive 
disorder is denied.


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


